--------------------------------------------------------------------------------

Exhibit 10.8
CODE OF CONDUCT AND ETHICS


GREENHOUSE HOLDINGS, INC.


_________________________________


A.             Introduction


This Code of Conduct and Ethics (the “Code”) applies to all of the directors,
officers and other employees of GreenHouse Holdings, Inc. (the “Company”) and is
designed to provide guidance regarding the Company’s standards of integrity and
business conduct. Each director, officer and employee of the Company is expected
to adhere to the principles and procedures set forth herein.


The purpose of this Code is to promote:



 
·
honest and ethical conduct, including fair dealing and the ethical handling of
actual or apparent interest between personal and professional relationships;

 
·
conducting business with professional competence and integrity;

 
·
full, fair, accurate, timely and understandable disclosure;

 
·
compliance with applicable laws, rules and regulations;

 
·
prompt reporting of violations of this Code; and

 
·
accountability for adherence to this Code.



Each of us at the Company is responsible, both to ourselves and to each other,
for ensuring that the highest standards of business conduct are upheld and
encouraged. All supervisory and management personnel, including all officers and
directors of the Company, have a special responsibility to lead according to the
standards in this Code, in both words and action.


All employees are required to sign the attached acknowledgement that they have
read this Code, understand it and agree to observe it.  In addition, the
Principal Executive Officer and Principal Financial Officer will be required at
least annually to affirm, to the best of their knowledge, that they have
complied with this Code, have no knowledge of any violation of this Code not
previously reported and have not been requested to engage in any activity that
would violate this Code.


B.             Complying with Laws, Regulations, Policies and Procedures


All directors, officers and employees of the Company are expected to understand,
respect and comply with all of the laws, regulations, policies and procedures
that apply to them in their positions with the Company.  Employees are
responsible for talking to their supervisors to determine which laws,
regulations and Company policies apply to their position and what training is
necessary to understand and comply with them.

 
 

--------------------------------------------------------------------------------

 

C.            Company Information and Assets


Accuracy of Company Records and Financial Integrity


The Company strives for fairness and accuracy with all our records and reports.
All Company records, information and accounts must be accurately maintained at
all times and fairly reflect the Company’s assets, liabilities and transactions.
The Company is required to establish and maintain appropriate accounting
procedures and accurate books and records that reflect all corporate assets,
liabilities and transactions and that ensure that the Company’s funds are used
properly. All of the Company’s public disclosures and communications should also
be full, fair and accurate, timely and understandable, including all reports
filed with or furnished to securities regulators, and accurately reflect our
financial performance. Employees may not make any false statements, misleading
or artificial entries, or material omissions or misrepresentations in any of the
Company’s books, financial records, or other documents or communications.
Employees must accurately disclose all transactions to the Company’s internal
auditors, independent registered public accounting firm and external auditors,
if any.


The Company is owned by the public and its shares are listed for trading. As a
result, the Company is obligated to make various disclosures to the public. The
Company is committed to full compliance with all requirements applicable to its
public disclosures. The Company has implemented disclosure controls and
procedures to assure that its public disclosures are timely, compliant and
otherwise full, fair, accurate, and understandable.


All employees responsible for the preparation of the Company’s public
disclosures, or who provide information as part of that process, have a
responsibility to ensure that such disclosures and information are complete,
accurate and in compliance with the Company’s disclosure controls and
procedures.


Employees are expected to cooperate fully with our internal auditors,
independent registered public accounting firm, external auditors and management
to ensure that the Company fulfills its responsibilities.  It is a violation of
Company policy to unduly or fraudulently influence, coerce, manipulate or
mislead our internal auditors, independent registered public accounting firm or
external auditors regarding our financial statements, accounting practices or
internal controls.


Confidential Information


Employees are entrusted with valuable confidential information and trade secrets
relating to our businesses.  Examples of confidential information and materials
include the following: financial information; business plans and strategies;
sales results; marketing plans and strategies; inventory and pricing
information; and personal information regarding employees, vendors and
customers. Employees are prohibited from using confidential information other
than in the performance of their duties for the Company and are prohibited from
disclosing such information to unauthorized individuals in or outside the
Company. If you leave the Company for any reason, you must return all
confidential information and materials before your last day of employment.  Even
after your separation, your confidentiality obligations will continue with
respect to any confidential information you may have learned during your
employment.

 
 

--------------------------------------------------------------------------------

 

No employee should directly talk to or respond to questions from financial
analysts, brokers, investors, outside attorneys or the media (e.g., newspapers,
newsletters, periodicals, radio, television). If an employee is contacted by any
of these persons, he or she should immediately report the contact to the Chief
Financial Officer or the Company’s counsel.


Maintaining the confidentiality of personal information relating to our
employees customers, vendors and suppliers is important. Access to these records
is limited to those employees who need to use the information in performing
their job duties and appropriate steps should be taken to safeguard such
information against inappropriate use and disclosure both inside and outside the
Company. Salary information, performance assessments, disciplinary action and
medical and benefits information are examples of personal confidential
information and may be discussed only with management.


Securities Laws and Insider Trading


In the course of their duties, employees and directors may be exposed to
information about the Company or other companies that is not available to the
general public. The use of such non-public or “inside” information for
securities trading purposes is strictly forbidden, whether by the employee,
director or any of his or her family members or any other person to whom the
employee or director may have communicated the information. It is not only
unethical, but also illegal and could expose such individual to civil and
criminal penalties.


U.S. law prohibits anyone who possesses “material” non-public information about
a company to trade its stock or other securities. “Material” information is
usually defined as any information that might influence a reasonable investor to
buy, sell or hold stock. Common examples include financial results, financial
forecasts, possible mergers, acquisitions or divestitures, significant product
developments and major changes in business direction. U.S. law also prohibits
anyone who possesses material, non-public information from using it to tip
anyone else who might trade on it.


Violation of the law may result in civil and criminal penalties, including fines
or jail sentences. Employees or directors who are uncertain about the legal
rules governing purchases and sales of securities they wish to make or whether
information constitutes material, non-public information should consult legal
counsel before trading. Any employee who engages in, or is suspected of engaging
in, insider trading will be subject to immediate termination as well as possible
civil and criminal penalties.


Company Assets


All directors, officers and employees should take all reasonable steps to
protect the Company’s assets and ensure their efficient use. This obligation to
protect the Company’s assets extends to the Company’s property, products and
intellectual property, including trademarks, trade secrets, patents and
copyrights, as well as business, marketing and service plans, manufacturing
ideas, designs, records, and any unpublished data and reports. All Company
assets should be used only for legitimate business purposes.

 
 

--------------------------------------------------------------------------------

 

D.            Conflicts of Interest


All directors, officers and employees of the Company should be scrupulous in
avoiding any activity that may create an actual or apparent conflict of interest
with the Company. A conflict of interest occurs when private interests
interfere, or appear to interfere, in any way with the interests of the Company.
A conflict situation can arise when a director, officer or other employee takes
actions or has interests that may make it difficult to perform his or her
Company work objectively and effectively. Conflicts of interest may also arise
when a director, officer or other employee, or members of his or her family,
receives improper personal benefits as a result of his or her position in the
Company. Loans to, or guarantees of obligations of, employees and their family
members may create conflicts of interest.


Conflicts of interest may not always be clear-cut, so if a question arises, an
officer or other employee should consult with higher levels of management, the
Board of Directors or the Company’s counsel. Any employee, officer or director
who becomes aware of a conflict or potential conflict should bring it to the
attention of his or her supervisor, the Company’s Chief Financial Officer, or
the Company’s counsel. Conflict of interest issues concerning the Company’s
directors will be addressed by the Audit Committee of the Company’s Board of
Directors.


Disclosing Actual or Apparent Conflicts of Interest


Employees must promptly disclose all outside employment or business enterprises
in which they are involved to their supervisors so that the Company may evaluate
the potential impact on the Company. In addition, employees must disclose to
their supervisors any financial interests the employee or a member of the
employee’s family has in any company that competes with or does business with
the Company. Generally, the Company will not do business with any entity in
which an employee or member of an employee’s family has an economic interest,
including employment, unless the relationship is disclosed in advance and the
transaction is deemed to be in the best interest of the Company.


In addition to the disclosures noted above, if you know or have reason to
believe that an actual or potential conflict of interest may exist with respect
to your interests and the interests of the Company, you are required to disclose
the actual or potential conflict, in writing, to your supervisor or the
Company’s counsel for evaluation. Any violation of this policy may result in
disciplinary action, up to and including termination. Please note that this
policy does not prohibit an employee from engaging in conduct protected by law,
including conduct protected by laws and regulations regarding employment
discrimination, occupational safety, and health and
labor relations.


Corporate Opportunities


Directors, officers and other employees may not appropriate to themselves, or to
any other person or organization, the benefit of any business venture,
opportunity or potential opportunity that they learn about in the course of
their employment and that is in the Company’s line of business without first
obtaining the consent of the Board of Directors. All directors, officers and
employees owe a duty to the Company to advance its legitimate interests when the
opportunity to do so arises.

 
 

--------------------------------------------------------------------------------

 

Fair Dealing


The Company is committed to dealing fairly and honestly with its customers,
suppliers, competitors and employees. Employees are expected to conduct business
in the best interest of the Company, regardless of personal preference. No
employees should take unfair advantage of anyone through manipulation,
concealment, abuse of confidential information, falsification, misrepresentation
of material facts or any other intentional unfair dealing practice. Employees
may not directly or indirectly (e.g. through a family member) solicit, accept or
retain any gift or personal benefit from any vendor, supplier, landlord,
customer or other party with whom the Company has a business relationship or
which is seeking to do business with the Company. A personal benefit means any
type of gift, use of facilities, favor, entertainment, service, loan,
compensation or anything of monetary value.


The Company strives to outperform its competition fairly and honestly. We seek
competitive advantages through superior performance and never through unethical
or illegal business practices. Stealing proprietary information, possessing or
utilizing trade secret information that was obtained without the owner’s consent
or inducing such disclosures by past or present employees of other companies is
prohibited.


Bribes & Improper Payments


What is acceptable in the commercial business environment may be unacceptable in
dealings with the government. There are strict laws that govern providing or
offering to provide gifts, including meals, entertainment, transportation and
lodging, to domestic and foreign government officials and employees for the
purpose of achieving certain ends. Since these laws are broadly written and
legal penalties for you and the Company are severe, employees, directors and our
agents may not provide gifts or anything of value to any government officials or
employees or members of their families in connection with Company business
without specific authorization from the Company’s Chief Financial Officer or the
Company’s counsel. In addition, all employees worldwide must abide by the
Foreign Corrupt Practices Act in addition to local laws.


E.            Reporting Illegal or Unethical Behavior


As part of our commitment to ethical and legal conduct, the Company expects all
employees to report promptly to their supervisors, or the Company’s counsel,
information regarding violations of this Code, Company policy or any federal,
state or local laws or regulations, or any other illegal or unethical business
or workplace conduct. Failure to report knowledge of wrongdoing may result in
disciplinary action, including termination.

 
 

--------------------------------------------------------------------------------

 

Accounting Complaints


The Company’s policy is to comply with all applicable financial reporting and
accounting regulations. If any director, officer or other employee of the
Company has unresolved concerns or complaints regarding questionable accounting
or auditing matters of the Company, he or she is encouraged to submit those
concerns or complaints (anonymously, confidentially or otherwise) to the Audit
Committee of the Board of Directors. Subject to their legal duties, the Audit
Committee and the Board of Directors will treat such submissions confidentially.
Such submissions may be directed to the attention of the Audit Committee, or any
director who is a member of the Audit Committee.


Non-Retaliation


All reports will be treated confidentially to the extent reasonable and possible
under the circumstances. The Company is committed to protecting individuals
against retaliation. The Company will not tolerate any retaliation against any
person who provides information in good faith to a Company or law enforcement
official concerning a possible violation of any law, regulation or this Code.
Any director, officer or other employee who violates this rule may be subject to
civil, criminal and administrative penalties, as well as disciplinary action, up
to and including termination of employment.


F.             Amendment, Modification and Waiver


This Code may be amended or modified by the Board of Directors. Only the Board
of Directors or a committee of the Board of Directors with specific delegated
authority may grant waivers of this Code. Waivers will be disclosed to
shareholders as required by the Securities Exchange Act of 1934, as amended, and
the rules thereunder and the applicable rules of NYSE Amex.


G.            Violations


Violation of this Code is grounds for disciplinary action up to and including
termination of employment. Such action is in addition to any civil or criminal
liability that might be imposed by any court or regulatory agency.
 
 

--------------------------------------------------------------------------------